Citation Nr: 0828836	
Decision Date: 08/25/08    Archive Date: 09/02/08

DOCKET NO.  99-13 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Montgomery, Alabama



THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (T/R).

REPRESENTATION

Appellant Represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from August 1973 to November 
1975.

This appeal to the Board of Veterans Appeals (Board) arises 
from a July 1998 rating action that denied a T/R.  

By decision of August 1999, the Board remanded the T/R issue 
to the RO for due process development.

By decision of January 2000, the Board denied the veteran's 
claim for a T/R.  The veteran appealed the denial to the U.S. 
Court of Appeals for Veterans Claims (Court).  By December 
2000 Order, the Court vacated the January 2000 Board decision 
and remanded the matter to the Board for development and 
readjudication consistent with a November 2000 Joint Motion 
for Remand and to Stay Further Proceedings of the appellant 
and the VA Secretary.

In August 2001, the Board remanded the T/R issue to the RO 
for further development of the evidence and for due process 
development.

By decision of May 2003, the Board denied a T/R.  The veteran 
again appealed the denial to the Court.  By October 2003 
Order, the Court vacated the May 2003 Board decision and 
remanded the matter to the Board for readjudication 
consistent with an October 2003 Joint Motion for Remand of 
the appellant and the VA Secretary.

In August 2004, and again in May 2006, the Board remanded the 
T/R issue to the RO for further development of the evidence 
and for due process development.

By letter of April 2008, the Board notified the veteran that 
his previously-appointed attorney-representative had retired 
from the practice of law, and advised him of available 
choices for subsequent representation, stating that if the 
Board had not heard from him or his new representative within 
30 days of the date of the letter, the Board would assume 
that he wanted to represent himself, and would resume review 
of the matter on appeal.  As no response was received from 
the veteran within the pertinent time period, the Board 
assumes that he wants to represent himself in this appeal.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran's service-connected disabilities consist of 
left knee arthralgia with genu recurvatum, rated as 30% 
disabling from October 1996 to mid-June 2006; left knee 
arthritis, rated as 10% disabling from February 1998 to mid-
June 2006; residuals of a total left knee replacement, rated 
as 100% disabling from mid-June 2006 through July 2007, and 
30% disabling since August 2007; and right knee arthralgia 
with genu recurvatum, rated as 10% disabling.

3.  The percentage ratings for the veteran's service-
connected disabilities do not meet the minimum schedular 
criteria for the grant of a T/R prior to mid-June 2006 and 
since August 2007, and those disabilities are not shown to 
prevent him from obtaining or retaining substantially gainful 
employment.

4.  From mid-June 2006 through July 2007, the veteran was in 
receipt of a total schedular rating (100 percent) for his 
service-connected residuals of a total left knee replacement.


CONCLUSION OF LAW

The criteria for a T/R are not met. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.3, 4.16, 4.19 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002)) and 
its implementing regulations (38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007)) include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of the VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of the VA with respect 
to its duty to assist a claimant in obtaining evidence. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

In this case, post-rating October 2004 and June 2006 RO 
letters collectively informed the veteran of the VA's 
responsibilities to notify and assist him in his claim, and 
provided notice of what was needed to establish entitlement 
to a T/R (evidence showing that he was unable to secure and 
follow a substantially-gainful occupation because of his 
service-connected disabilities).  Thereafter, he was afforded 
opportunities to respond.  The Board finds that the veteran 
has thus received sufficient notice of the information and 
evidence needed to support his claim, and has been provided 
ample opportunity to submit such information and evidence.  

The 2004 and 2006 RO letters also notified the veteran that 
the VA would make reasonable efforts to help him get evidence 
necessary to support his claim, such as medical records 
(including private medical records), if he gave it enough 
information, and, if needed, authorization, to obtain them.  
Those letters further specified what records the VA had 
received; what records the VA was responsible for obtaining, 
to include Federal records; and the type of records that the 
VA would make reasonable efforts to get, and requested the 
veteran to furnish any evidence that he had in his possession 
that pertained to his claim.  The Board thus finds that the 
2004 and 2006 RO letters collectively satisfy the statutory 
and regulatory requirement that the VA notify a claimant what 
evidence, if any, will be obtained by him and what evidence 
will be retrieved by the VA.  See Quartuccio v. Principi,   
16 Vet. App. 183, 187 (2002).  

The Board points out that, in the decision of Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), the Court held that proper 
VCAA notice should notify a veteran of: (1) the evidence that 
is needed to substantiate a claim; (2) the evidence, if any, 
to be obtained by the VA; (3) the evidence, if any, to be 
provided by the claimant; and (4) a request by the VA that 
the claimant provide any evidence in his possession that 
pertains to the claim.  As indicated above, all 4 content of 
notice requirements have been met in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matter now before the Board, documents meeting the 
VCAA's notice requirements were not, nor could they have 
been, furnished to the veteran prior to the initial July 1998 
rating action on appeal, inasmuch as the VCAA was not enacted 
until late 2000.  However, the Board finds that, in this 
appeal, the delay in issuing the full 38 U.S.C.A. § 5103(a) 
notice was not prejudicial to the veteran because it did not 
affect the essential fairness of the adjudication, in that 
his claim was fully developed and readjudicated after notice 
was provided.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir.2006).  As indicated above, the veteran has been notified 
of what was needed to substantiate his claim, and afforded 
numerous opportunities to present information and/or evidence 
in support thereof.  As a result of RO development and the 
Board remands, comprehensive documentation, identified below, 
has been associated with the claims folder and considered in 
connection with the veteran's appeal.  After the 2004 and 
2006 RO notice letters, the RO gave the veteran further 
opportunities to furnish information and/or evidence 
pertinent to the claim before it readjudicated it on the 
basis of all the evidence of record in January 2006 and 
November 2007 (as reflected in the Supplemental Statements of 
the Case).  

More recently, during the pendency of this appeal, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VA must provide information regarding the 
effective date that may be assigned; such notice was provided 
by letters of March and June 2006.  

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative and pursuant to 
the Board remands and Court Orders, has made reasonable and 
appropriate efforts to assist the appellant in obtaining all 
evidence necessary to substantiate his claim, to include 
obtaining available post-service VA and private medical 
records through 2007.  Copies of Social Security 
Administration (SSA) determinations granting the veteran 
initial and continuing disability benefits, together with 
extensive medical records underlying those determinations, 
have been associated with the claims folder.  In June 1998, 
October 2001, and February 2007, the veteran was afforded 
comprehensive VA examinations in connection with his claim; 
these reports are of record and have been considered in 
adjudicating this claim.  Significantly, the veteran has not 
identified, and the record does not otherwise indicate, any 
existing, pertinent evidence, in addition to that noted 
above, that has not been obtained.  The record also presents 
no basis for further development to create any additional 
evidence to be considered in connection with the matter 
currently under consideration.        

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  



II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  

Under the applicable criteria, total disability ratings for 
compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60% or more, 
or as a result of 2 or more disabilities, provided at least       
1 disability is ratable at 40% or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70% or more.  38 C.F.R.         §§ 
3.340, 3.341, 4.16(a).  

Rating boards should submit to the Director of the VA 
Compensation and Pension Service for extraschedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in 38 C.F.R. 
§ 4.16(a).  38 C.F.R. § 4.16(b).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b).

In this case, the veteran's service-connected disabilities 
consist of left knee arthralgia with genu recurvatum, rated 
as 30% disabling from October 1996 to mid-June 2006; left 
knee arthritis, rated as 10% disabling from February 1998 to 
mid-June 2006; residuals of a total left knee replacement, 
rated as 100% disabling from mid-June 2006 through July 2007, 
and 30% disabling since August 2007; and right knee 
arthralgia with genu recurvatum, rated as 10% disabling.  

From mid-June 2006 through July 2007, the veteran was in 
receipt of a 100 percent total schedular disability rating 
for his service-connected residuals of a total left knee 
replacement.  Consequently, a total disability rating for 
compensation based on individual unemployability is not 
warranted during this time frame. See 38 C.F.R. § 4.16(a),

As for the remaining period of time be considered in this 
appeal, the combined ratings of 40% prior to February 1998, 
50% from February 1998 to mid-June 2006, and 40% since August 
2007 clearly do not meet the minimum percentage requirements 
for a T/R under 38 C.F.R. § 4.16(a).  Nevertheless, as noted 
above, even when these percentage requirements are not met, a 
T/R on an extraschedular basis may nonetheless be granted in 
exceptional cases when a veteran is unable to secure and 
follow a substantially gainful occupation by reason of 
service-connected disabilities.  38 C.F.R. §§ 3.321(b), 
4.16(b).  

The central inquiry is whether a veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Consideration may be given to his education, special 
training, and previous work experience, but not to age or to 
the impairment resulting from non-service-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also 
Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment.  The ultimate question, however, 
is whether a veteran is capable of performing the physical 
and mental acts required by employment, not whether he can 
find employment.  Van Hoose, 4 Vet App. at 363.

In this case, the objective evidence does not show that the 
veteran's service-connected bilateral knee disabilities alone 
prevented him from securing and following any substantially-
gainful employment during the pertinent time period.  A 
review of the comprehensive medical records from 1997 to 2007 
does not show that his knee disabilities alone rendered him 
incapable of performing the physical and mental acts required 
by employment.  

In his February 1998 claim for a T/R, the veteran stated that 
he last worked in construction in September 1993.  He 
reported that he had a high school education and additional 
training as a watch repairman.

In a March 1997 disability medical evaluation, A. F., M.D., 
noted that the veteran had a 12th-grade education and 2 years 
of trade school, and that he last worked in 1994.  His daily 
activities were of the sedentary type at home, and he 
ambulated without assistance.  After examination, the 
impressions were left knee degenerative arthritis, and left 
wrist and hand ulnar nerve injury with muscle wasting and 
weakness.  The doctor opined that the veteran would have 
difficulty with any type of standing, walking, or climbing 
activities, as well as any type of fine manipulative or heavy 
work with his left hand, but that he was capable of very 
light and sedentary activities.  However, the Board notes 
that the veteran is not service-connected for a left wrist 
and hand disability.

In September 1997, the SSA found the veteran entitled to a 
period of disability and disability insurance benefits from 
September 1994 due to his combined service-connected 
bilateral knee disabilities, as well as significant non-
service-connected psychiatric disability.

In December 1997, the veteran was hospitalized at a VA 
medical facility for diagnosed diabetes mellitus (DM), 
diabetic ketoacidosis, elevated liver enzymes, possible 
chronic hepatitis, macrocytic anemia, and multiple dental 
abscesses.  However, the hospital report shows no treatment 
for his service-connected bilateral knee disabilities.

In a report which was received in February 1998, a VA 
psychologist listed the veteran's diagnosed disabilities as a 
major depressive disorder with psychotic features, insulin-
dependent diabetes, and degenerative arthritis of unspecified 
joints, and commented that he suffered from severe depressive 
episodes that impaired his concentration, judgment, and 
ability to relate interpersonally.  However, the Board notes 
that the veteran is service-connected only for degenerative 
arthritis of the knees, and is not service connected for 
arthritis of any other joint or for any psychiatric 
disability or DM.

The veteran complained of intermittent right knee pain, and 
chronic left knee pain and swelling with occasional catching 
and giving-way on July 1998 VA orthopedic examination.  
However, bilateral knee range of motion was from 0 to 130 
degrees, there was no tenderness or instability, and he was 
able to slowly squat and arise again on examination.  X-rays 
revealed fairly severe left knee osteoarthritic changes and 
minimal right knee arthritic changes.  The physician opined 
that, although the veteran was markedly limited in his 
ability to perform work-related activities requiring 
prolonged periods of weight-bearing as well as squatting or 
negotiating stairs on a repetitive basis, he was able to 
perform sedentary-type work.   

Although the veteran complained of continuing bilateral knee 
problems on August 2001 VA orthopedic examination, knee range 
of motion was from 0 to 130 degrees on the left and 5 to 130 
degrees on the right, there was no instability, and he was 
able to slowly squat and rise again on examination.  The 
impression was bilateral knee degenerative arthritis.  After 
a review of the claims folder, the physician opined that, 
although the veteran could not stand or walk for any 
significant period of time, and he would have difficulty with 
activities such as squatting and climbing, he remained 
capable of performing sedentary-type work.

May 2005 VA outpatient examination showed bilateral knee 
range of motion from 0 to 120 degrees, and the right knee was 
stable.  There was no laxity of either knee.  The impressions 
were severe left knee osteoarthritis, and right patella 
chondromalacia.  After fitting with knee braces in July, the 
veteran reported that they fit well and made his knees feel 
better, and the kinesiotherapist commented that no further 
treatment was needed at this time.  Examination in October 
showed left knee range of motion from 0 to 120 degrees.

On February 2007 VA examination, the physician reviewed the 
claims folder and noted that the veteran last worked in 
construction in 1994, and reported hobbies of watching 
television and reading.  He received a left knee prosthesis 
in mid-June 2006.  He was able to prepare his own meals at 
home, but stated that he did not drive secondary to pain from 
a combination of service-connected knee and non-service-
connected back disabilities.  He stated that he had to 
restrict his activities to prevent hypoglycemic reactions, 
and reported hypertension and neuropathy to the feet and 
hands, as well as low back and left shoulder pain since a 
1977 automobile accident - all of which the Board notes are 
non-service-connected disabilities.  Although the veteran 
attributed difficulties in performing activities of daily 
living to his service-connected knee disabilities, the 
examiner observed that he had more problems bending and 
flexing due to his non-service-connected back disability.  
The veteran also complained of left wrist pain upon use of 
the left hand, such as cleaning a bathtub or preparing meals, 
but the Board notes that he is not service-connected for this 
disability.  

On current examination, the veteran ambulated with a cane and 
a wide-based gait.  Posture was erect, and the doctor noted 
that he did not appear to be in moderate or severe pain 
during the examination.  He was able to remove and put back 
on his shoes and socks, and to get on and off the examining 
table without too much distress; the examiner noted that pain 
seemed to be coming from his back area rather than from the 
knees.  Straight leg raising produced low back pain, and the 
veteran was unable to walk on heels or toes because of gait 
instability secondary to both service-connected knee and non-
service-connected back pain.  Right knee range of motion was 
from 0 to 125 degrees, and there was no laxity.  The left 
knee was grossly swollen and tender, with laxity, and range 
of motion was from 0 to 105 degrees, with further motion 
limited by pain.  A review of 2005 X-rays revealed multi-
level degenerative changes of the lumbar spine, and left 
shoulder degenerative joint disease (DJD).  The diagnoses 
were status post total left knee prosthesis, bilateral knee 
DJD, left shoulder and lumbosacral spine DJD, type 2 DM with 
mild lower limb neuropathy, postoperative residuals of a left 
wrist injury, and substance abuses.

With respect to the question of whether the veteran's 
service-connected bilateral knee disabilities rendered him 
unemployable, the physician noted that he was able to perform 
activities of daily living and manage his pain without using 
narcotics, and opined that he was certainly capable of 
performing sedentary, non-physical work.  Rather, the 
examiner opined that it was at least as likely as not that 
the veteran's non-service-connected back, shoulder, wrist, 
and diabetic disabilities, as well as his substance abuse, 
would interfere with his ability to obtain and maintain 
sedentary employment.               

On that record, the Board concludes that the veteran's 
service-connected bilateral knee disabilities, education, and 
previous work experience do not preclude employability at any 
time during the period from 1997 to 2007.  Neither does the 
Board find that the criteria for invoking the procedures of 
38 C.F.R. 4.16(b) for assignment of a T/R on an 
extraschedular basis are met, inasmuch as this case does not 
present such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown,  9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  While the veteran's 
knee disabilities are manifested by complaints of pain, 
medical evaluations from 1997 to 2007 show that he has been 
consistently able to perform activities of daily living, and 
there is no indication that his knee disabilities alone 
markedly interfered with employment, or that he was 
frequently hospitalized for knee disabilities.  In this 
regard, the Board notes that impairment as a result of the 
veteran's significant non-service-connected psychiatric, 
back, shoulder, left wrist, and diabetic disabilities, as 
well as substance abuse, may not be considered in determining 
his entitlement to a T/R.  Rather, the Board notes that 
medical opinions from 1997 to 2007 unanimously show that the 
veteran is capable of performing sedentary work, and there 
are no medical opinions in the record indicating that his 
service-connected knee disabilities alone preclude gainful 
employment.  

For all the foregoing reasons, the Board finds that the claim 
for a T/R must be denied.  In reaching this conclusion, the 
Board has considered the benefit-of-the-doubt doctrine; 
however, as the preponderance of the evidence is against the 
claim, the doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102;  Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).




ORDER

A total disability rating based on individual unemployability 
due to service-connected disabilities is denied.



____________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


